PER CURIAM.
These companion cases came on to be heard upon the record and briefs and oral argument of counsel.
And it appearing that decision is con- . trolled by certain questions of fact upon which the District Court made detailed findings which are not clearly against the preponderance of the evidence: The Cleveco, 6 Cir., 154 F.2d 605, 609; Larsson v. Coast*223wise Line, 9 Cir., 181 F.2d 6, 9, certiorari denied, 340 U.S. 833, 71 S.Ct. 55, 95 L.Ed. 612.
It is ordered that the judgments be, and they hereby are affirmed for the reasons stated in the findings of fact and conclusions- of law of the District Court.